Citation Nr: 1416609	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-23 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims for entitlement to service connection for a low back disability and TDIU.  Jurisdiction has since transferred to the RO in Atlanta, Georgia.  

A hearing was held on February 12, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current low back disability, including degenerative disc disease, is the result of hard landings and vibration putting undue stress and trauma on the vertebrae discs in the lumbar region of his back which he experienced in active service while fulfilling his duties as a helicopter pilot.



CONCLUSION OF LAW

The criteria for service connection for a low back disability, including degenerative disc disease, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Board has considered the medical and lay evidence of record in this case.  Private treatment records document current diagnoses for a low back disability including degenerative disc disease.  The Veteran credibly and competently described experiencing helicopter vibration and numerous hard landings during service, resulting in chronic back pain.  His testimony is consistent with the circumstances of his service to include his duties as a rotary wing aviator or helicopter pilot.  38 U.S.C.A. § 1154(a).  Finally, letters from several private physicians causally link the Veteran's current low back disability with his helicopter landings in service.  As the greater weight of the evidence supports the Veteran's claim, entitlement to service connection for a low back disability is warranted.  See Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for a low back disability, to include degenerative disc disease, is granted.


REMAND

In the decision above, the Board grants service connection for a low back disability.  Because the Veteran's claim for entitlement to TDIU will be affected by the Veteran's overall disability rating, remand is required for adjudication by the RO which takes into account the rating for, and impairment caused by, this additional service-connected disability.  

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Complete any additional evidentiary development deemed necessary to adjudicate a claim for TDIU.  In so doing, the RO may decide to pursue further development of the Veteran's employment history or obtain additional medical evidence or medical opinions.

2.  Thereafter, adjudicate whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


